Citation Nr: 0032718	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.

2. Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1997 by the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, at a personal hearing in November 1999, 
the veteran withdrew a claim of entitlement to service 
connection for a right shoulder disorder. 


FINDING OF FACT

Disorders of the left shoulder, right knee, and left knee are 
related to incidents and manifestations during active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt, disorders of the left 
shoulder, right knee, and left knee were incurred in service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

With regard to the left shoulder, the veteran's service 
medical records reveal that, at an orthopedic evaluation in 
March 1996, the assessment was impingement syndrome, left 
shoulder, with subtle instability likely secondary to chronic 
overuse.  In a report of medical history in November 1996, 
the veteran complained of shoulder pain.  At an examination 
for retirement in November 1996, a history of limited range 
of motion of the left shoulder was noted.

With regard to the knees, the service medical records 
disclose that, in the report of medical history in November 
1996, the complained of aching and stiffness of both knees.  
However, at the retirement examination in November 1996, his 
lower extremities were evaluated as normal.

Since the veteran's separation from service in January 1997, 
he has been examined by VA and private physicians, whose 
findings as to his left shoulder and knees do not agree.  
With regard to the left shoulder, at a VA examination in 
April 1997, the examiner reported finding no pathology on 
examination.  The private physicians, on the other hand, have 
found abnormality of the left shoulder, to include chronic 
bursitis, tendonitis, and impingement syndrome, and have 
related the veteran's postservice disability of the left 
shoulder to injuries while he was on active duty.  In July 
1999, at a private facility, the veteran underwent left 
shoulder arthroscopic surgery.

With regard to the knees, there are similar conflicting 
findings and opinions.  In March 1998, VA X-rays of the knees 
were reported as normal appearing and the examiner reported 
no pathology of the knees found on the examination.  However, 
the private physicians have reported diagnoses of bilateral 
patellofemoral syndrome and bilateral patellar tendonitis and 
have related those disabilities to injuries sustained during 
active service.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter before the Board, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  
In the instant case, the Board finds that the competent 
medical evidence is in equipoise on the issues of whether the 
veteran has current disabilities of the left shoulder and 
knees which are related to service.  Resolving the doubt on 
those issues in the veteran's favor, service connection for 
disorder of the left shoulder, right knee, and left knee is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107. 


ORDER

Service connection for a left shoulder disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

